Case 1:14-cv-06905-RBK-KMW Document 76 Filed 01/16/19 Page 1 of 2 PageID: 2362



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


   XAVIER INGRAM,                         HONORABLE JEROME B. SIMANDLE

                     Plaintiff,
                                                 Civil Action No.
          v.                                    14-5519 (JBS-KMW)

   COUNTY OF CAMDEN, et al.,

                     Defendants.



   DARREN A. DICKERSON,

                     Plaintiff,                  Civil Action No.
                                                14-6905 (RBK-KMW)
          v.

   COUNTY OF CAMDEN, et al.,                           ORDER

                     Defendants.




       This matter having come before the Court by way of motion to

 consolidate the cases of Ingram v. County of Camden, Civil No. 14-

 5519 (JBS-KMW), with Dickerson v. County of Camden, Civil No. 14-

 6905 (RBK-KMW), filed by Plaintiff Darren A. Dickerson [Docket

 Item 172]; the Court having considered the parties’ submissions

 pursuant to Rule 78(b), Fed. R. Civ. P.; for the reasons explained

 in the Memorandum Opinion of today’s date; and for good cause

 shown;

       IT IS this      15th   day of    January    , 2019 hereby
Case 1:14-cv-06905-RBK-KMW Document 76 Filed 01/16/19 Page 2 of 2 PageID: 2363



       ORDERED that Plaintiff Dickerson’s motion to consolidate for

 trial the cases of Ingram v. County of Camden, Civil No. 14-5519

 (JBS-KMW), with Dickerson v. County of Camden, Civil No. 14-6905

 (RBK-KMW) [Docket Item 172] shall be, and is hereby, GRANTED; and

 it is further

       ORDERED that the cases of Ingram v. County of Camden, Civil

 No. 14-5519 (JBS-KMW), and Dickerson v. County of Camden, Civil

 No. 14-6905 (RBK-KMW) [Docket Item 172] shall be consolidated for

 the purposes of trial under Civil No. 14-5519 (JBS-KMW); and it is

 further

       ORDERED that the Clerk of Court shall close Civil No. 14-6905

 (RBK-KMW), and all further filings shall be in the Ingram docket,

 Civil No. 14-5519 (JBS-KMW).



                                    s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




                                      2
